                                  Case 21-11226-CTG                  Doc 1        Filed 09/07/21           Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                JAB Energy Solutions II, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  19221 I-45 South
                                  Suite 324
                                  Shenandoah, TX 77385
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Montgomery                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.jabenergysolutions.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 21-11226-CTG                 Doc 1        Filed 09/07/21           Page 2 of 13
Debtor    JAB Energy Solutions II, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2111

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                              Case number
                                                  District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                         No
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                 Relationship
                                                  District                                 When                          Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 21-11226-CTG                      Doc 1      Filed 09/07/21             Page 3 of 13
Debtor   JAB Energy Solutions II, LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 21-11226-CTG                    Doc 1         Filed 09/07/21            Page 4 of 13
Debtor    JAB Energy Solutions II, LLC                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 7, 2021
                                                  MM / DD / YYYY


                             X   /s/ Albert Altro                                                         Albert Altro
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ Laura Davis Jones                                                     Date September 7, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Laura Davis Jones
                                 Printed name

                                 Pachulski Stang Ziehl & Jones LLP
                                 Firm name

                                 919 North Market Street
                                 17th Floor
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      302-652-4100                 Email address      ljones@pszjlaw.com

                                 2436 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 21-11226-CTG   Doc 1   Filed 09/07/21   Page 5 of 13
Case 21-11226-CTG   Doc 1   Filed 09/07/21   Page 6 of 13
                                    Case 21-11226-CTG                          Doc 1       Filed 09/07/21            Page 7 of 13




 Fill in this information to identify the case:

 Debtor name         JAB Energy Solutions II, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration     Corporate Ownership Statement, List of Equity Security Holders,
                                                                           Certification of Creditor Matrix

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 7, 2021                       X /s/ Albert Altro
                                                                       Signature of individual signing on behalf of debtor

                                                                       Albert Altro
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 21-11226-CTG                     Doc 1      Filed 09/07/21              Page 8 of 13

   Fill in this information to identify the case:

  Debtor name    JAB Energy Solutions II, LLC
  United States Bankruptcy Court for the District of Delaware
                                                                (State)
                                                                                                                                                   Check if this is an
  Case number (If known):
                                                                                                                                                   amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
 Unsecured Claims and Are Not Insiders                                                                                                                           12/19

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


   Name of creditor and complete               Name, telephone number,      Nature of the claim   Indicate if claim   Amount of unsecured claim
   mailing address, including zip code         and email address of        (for example, trade    is contingent,      If the claim is fully unsecured, fill in only unsecured
                                               creditor contact            debts, bank loans,     unliquidated, or    claim amount. If claim is partially secured, fill in total
                                                                           professional           disputed            claim amount and deduction for value of collateral or
                                                                           services, and                              setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured claim
                                                                                                                      partially          value of
                                                                                                                      secured            collateral or
                                                                                                                                         setoff

1. Turnkey Offshore Project                 Kristie Izaguirre     Judgment                        Unliquidated                                              $8,279,542.47
   Services, LLC                            Tel: 985-563-7801                                     Disputed
   PO Box 5041                              Email: ar@oesinc.com;
   Houma, Louisiana 70361                   george@gnalley.com
2. Offshore Domestic Group                  C. Larry Carbo, III   Litigation                      Unliquidated                                              $3,558,480.93
   PO BOX 54970                             (counsel)                                             Disputed
   New Orleans, LA 40154                    Tel: 713-658-1818
                                            Email:
                                            larry.carbo@chamberla
                                            inlaw.com
3. Texas Parks and Wildlife                 Dale Shively          Trade Debt                                                                                   $878,243.00
   Department Artificial Reef               Tel: 512-389-4686
   Program                                  Email:
   4200 Smith School Rd                     Dale.shively@tpwd.tex
   Austin TX 78744                          as.gov
4. HB Rentals, LC                           Tami Beauex           Trade Debt                      Unliquidated                                                 $730,415.29
   PO Box 208643                            Tel: 337-839-1641                                     Disputed
   Dallas, TX 75320-8643                    Ext2829
                                            Email:
                                            jills@hbrental.com
5. Crosby Tugs, LLC                         T. Breaux             Trade Debt                                                                                   $553,330.40
   P.O. Box 279                             Tel: 985-632-7575
   Golden Meadow, LA 70357                  Email:
                                            tbreaux@crosbytugs.co
                                            m


DOCS_DE:235961.1
                                Case 21-11226-CTG                   Doc 1      Filed 09/07/21               Page 9 of 13
  Debtor       JAB Energy Solutions II, LLC                                                    Case number (if known)
               Name




   Name of creditor and complete          Name, telephone number,     Nature of the claim   Indicate if claim   Amount of unsecured claim
   mailing address, including zip code    and email address of       (for example, trade    is contingent,      If the claim is fully unsecured, fill in only unsecured
                                          creditor contact           debts, bank loans,     unliquidated, or    claim amount. If claim is partially secured, fill in total
                                                                     professional           disputed            claim amount and deduction for value of collateral or
                                                                     services, and                              setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured claim
                                                                                                                partially          value of
                                                                                                                secured            collateral or
                                                                                                                                   setoff

6. Offshore Technical                    Misty Laviolette      Litigation                   Unliquidated                                                 $534,478.55
   Compliance, LLC                       Tel: 985-727-7400                                  Disputed
   1598 Ochsner Blvd                     Email:
   Suite A                               amy@offshoretechnica
   Covington, LA 70433                   l.com;
                                         martin@bohmanmorse
                                         .com
7. Sparrows Offshore LLC                 Guy Mirro             Trade Debt                                                                                $416,025.00
   Dept - 3628                           Tel: 713-896-0002
   PO Box 123628                         Email:
   Dallas, TX 75312-3628                 us@sparrowsgroup.co
                                         m
8. C-Dive, LLC                           Guy Broussard         Litigation                   Unliquidated                                                 $352,838.00
   PO Box 2968                           Tel:                                               Disputed
   Houma, LA 70361                       Email:
                                         stassi@carverdarden.c
                                         om
9. US Dept. of Commerce -                Patrick Somers        Trade Debt                                                                                $240,739.00
   NOAA                                  Tel: 301-444-2144
   Attn: Farron Wallace                  Email:
   4700 Avenue U                         megan.kesterson@noa
   Galveston, Texas 77551                a.gov
10.Demex International Inc.              Gary DeMarsh          Trade Debt                   Unliquidated                                                 $219,698.00
   7144 Dummyline Road                   Tel: 228-255-7584
   Picayune, MS 39466                    Email: gary@demex.us
11.Harvey Gulf International Benjamin Kadden                         Trade Debt             Unliquidated                                                 $144,949.40
   701 Poydras St.           Tel: (504) 348-2466
   Ste. 3700                 Email:
   New Orleans, LA 70139     patrick.comers@harve
                             ygulf.com
12.DLS, LLC                  Scott McPherson                         Trade Debt             Unliquidated                                                 $105,933.52
   701 Robley Drive          Tel: 337-924-
   Suite 104                 7444/Billing
   Lafayette, LA 70503       Email: misty@dls-
                             energy.com
13.Lugenbuhl, Wheaton, Peck, Charlette Petkovich                     Professional                                                                          $88,405.71
   Rankin & Hubbard          Tel: 504-568-1990                       Services
   601 Poydras St            Email:
   Suite 2775                bkadden@lawla.com
   New Orleans, LA 70130


Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                   page 2
DOCS_DE:235961.1
                                Case 21-11226-CTG              Doc 1        Filed 09/07/21               Page 10 of 13
  Debtor       JAB Energy Solutions II, LLC                                                  Case number (if known)
               Name




   Name of creditor and complete         Name, telephone number,    Nature of the claim   Indicate if claim   Amount of unsecured claim
   mailing address, including zip code   and email address of      (for example, trade    is contingent,      If the claim is fully unsecured, fill in only unsecured
                                         creditor contact          debts, bank loans,     unliquidated, or    claim amount. If claim is partially secured, fill in total
                                                                   professional           disputed            claim amount and deduction for value of collateral or
                                                                   services, and                              setoff to calculate unsecured claim.
                                                                   government
                                                                   contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured claim
                                                                                                              partially          value of
                                                                                                              secured            collateral or
                                                                                                                                 setoff

14.River Rental Tools Inc   J. Cline                Trade Debt                            Unliquidated                                                   $76,589.75
   109 Derrick Road         Tel: (504) 392-9775
   Belle Chasse, LA 70037   Email:
                            jcline@rrtmax.com
15.SNOW & GREEN LLP         Amy Porche; Martin      Professional                                                                                         $49,083.55
   PO Box 549               Bohman (counsel - 504- Services
   Hockley, TX 77447        930-4022)
                            Tel: 713-335-4800
                            Email: ken@snow-
                            green.com
16.Specialty Offshore, Inc. Jessica Cline           Trade Debt                                                                                           $47,366.85
   PO Box 2853              Tel: 985-542-8770
   Hammond, LA 70404        Email:
                            mletellier@sdive.com
17.Ten-M Marine LLC         Morgan Perrin           Trade Debt                            Unliquidated                                                   $45,000.00
   4808 Coulon St           Tel: (504) 416-8392
   Lafitte, LA 70067        Email:
                            mike@madmaxmarine.
                            com
18.GOL, LLC                 Ken Green               Trade Debt                                                                                           $37,765.06
   P.O. Box 309             Tel: 985-532-1060
   Raceland, LA 70394       Email: guj@gulf-
                            log.com
19.Blackwater Diving LLC    Kevin Lorio             Trade Debt                                                                                           $25,718.00
   PO Box 948               Tel: 985-631-3770
   Amelia, LA 70340         Email:
                            kristiei@blackwaterdiv.
                            com
20.McDonough Marine Service Mike Perrin - 504-908- Trade Debt                                                                                             $4,625.00
   PO Box 919227            2800
   Dallas, TX 75391         Tel: 504-780-8100
                            Email:
                            cpetkovich@mcdonoug
                            hmarine.com




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                 page 3
DOCS_DE:235961.1
               Case 21-11226-CTG        Doc 1    Filed 09/07/21    Page 11 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

JAB ENERGY SOLUTIONS II, LLC                       Case No. 21-_____ (___)

                              Debtor.

                   CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


                Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the undersigned authorized officer of the above-
captioned Debtor, certifies that the following is a corporation other than the Debtor, or a
governmental unit, that directly or indirectly owns 10% or more of any class of the corporation’s
equity interests, or states that there are no entities to report under FRBP 7007.1.


None [check if applicable]

          Name:           Allison Marine Holdings, LLC
          Address:        19221 I-45 South
                          Suite 324
                          Shenandoah, TX 77385




DOCS_DE:235961.1
               Case 21-11226-CTG         Doc 1    Filed 09/07/21      Page 12 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

JAB ENERGY SOLUTIONS II, LLC                        Case No. 21-_____ (___)

                              Debtor.

                            LIST OF EQUITY SECURITY HOLDERS


Following is the list of the Debtor’s equity security holders which is prepared in accordance with rule
1007(a)(3) for filing in this Chapter 11 Case:



             Name and Last Known Address or              Number of         Kind of Interest
               Place of Business of Holder               Securities
          Allison Marine Holdings, LLC
          19221 I-45 South
                                                            100%         Units
          Suite 324
          Shenandoah, TX 77385




DOCS_DE:235961.1
                   Case 21-11226-CTG               Doc 1      Filed 09/07/21          Page 13 of 13




                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

JAB ENERGY SOLUTIONS II, LLC                                     Case No. 21-_____ (___)

                                      Debtor.

                               CERTIFICATION OF CREDITOR MATRIX


        Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the
United States Bankruptcy Court for the District of Delaware, the above captioned debtor and
debtor in possession (the “Debtor”)1 hereby certifies that the Creditor Matrix submitted herewith
contains the names and addresses of the Debtor’s creditors. To the best of the Debtor’s
knowledge, the Creditor Matrix is complete, correct, and consistent with the Debtor’s books and
records.

       The information contained herein is based upon a review of the Debtor’s books and
records as of the petition date. However, no comprehensive legal and/or factual investigations
with regard to possible defenses to any claims set forth in the Creditor Matrix have been
completed. Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver
of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or (3) a waiver of any other right or legal position of the Debtor.




1
    The last four digits of the Debtor’s taxpayer identification number are (3625).

DOCS_DE:235961.1
